Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 1 of 12 PageID: 367




Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



 RALPH BAKER,

                Plaintiff,
                                                            Civil Action No. 20-cv-13020
         v.
                                                               OPINION & ORDER
 MICHAEL WITTEVRONGEL; UNION
 TOWNSHIP; SGT. RANDY STRATTON;
 and EDWARD CHABEK,

                Defendants.



 John Michael Vazquez, U.S.D.J.

        Before the Court is the amended complaint, D.E. 7, of Plaintiff Ralph Baker, proceeding

in forma pauperis pursuant to 28 U.S.C. § 1915. For the reasons stated below, the Court will

dismiss the Complaint for failure to state a claim.

   I.         BACKGROUND

        For purposes of the pending motion, the Court incorporates by reference the background

in its February 23, 2021 Opinion and Order, which dismissed Baker’s initial Complaint. D.E. 3 at

8 (“Op.”). Baker’s initial Complaint was filed on September 21, 2020 and seemingly asserted

claims of malicious prosecution pursuant to 42 U.S.C. § 1983 against six defendants: Michael

Wittevrongel, Union Township, Greenbrook Police Department, Linden Police Department,

Edward Chabek, and Randy Stratton. Compl. at 1. On February 23, 2021, the Court dismissed

Baker’s initial complaint for failure to state a claim. Op. at 8. The claims against Greenbrook
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 2 of 12 PageID: 368




Police Department and Linden Police Department were dismissed with prejudice; the other claims

were dismissed without prejudice and Baker was given leave to amend. Op. at 8.

       On February 23, 2021, Baker filed a motion to amend the Complaint, naming six new

defendants, but neither correcting nor incorporating the original Complaint. D.E. 4. The Court

entered an order noting that it appeared Baker filed this motion without the opportunity to review

the Court’s Opinion, which was filed the same day, and terminating the motion. D.E. 5. On March

16, 2021, Baker filed another motion to amend, asserting claims against the same six new

defendants. D.E. 6. The attached Complaint did not include the allegations from the original

Complaint and did not appear to address the Court’s February Opinion.

       On March 30, 2021 Baker submitted a letter which he requested be accepted in lieu of a

formalized motion to amend. D.E. 7. This document amended the original Complaint, presumably

in response to the Court’s prior Opinion. D.E. 7 (“Am. Compl.”). The Court treats this filing as

the Amended Complaint. On April 8, 2021, Baker filed a document titled “Addendum from Ralph

Baker,” which attached a copy of DNA reports. D.E. 8. On April 13, 2021, Baker submitted

another letter titled “Addendum to the complaint.” D.E. 9. This document refers to actions by

FBI agents and attorneys who represented Baker in the past but does not appear to add any new

claims or parties. D.E. 9. On April 27, 2021, Baker submitted another letter informing the court

that his motion to withdraw his guilty plea was denied by the Superior Court of New Jersey, Essex

County. D.E. 10. 1



1
  Any future filings by Baker must include all allegations in a single amended complaint. If Baker
does not do so, the Court will not review any information submitted after the amended complaint
is filed.




                                                    2
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 3 of 12 PageID: 369




          Baker’s Amended Complaint asserts claims against certain Defendants named in the

original Complaint. The Amended Complaint also adds six defendants, none of whom were

included in the original Complaint: Martha B. McKinney, Inesha Jackson-Isom, Dr. James

Brewin, Dr. Ihumma Waachucu, Edith Senyumba, and Dr. Terris. Am. Compl. at 2-5. The

Amended Complaint asserts that on February 9, 2006, State Police Officer Jennifer F. Banaag

conducted a DNA analysis, which allegedly indicated that another individual was responsible for

the Somerset county robberies and the Middlesex county robbery. Am. Compl. at 2-3. Despite

this result, Baker alleges that the Assistant Prosecutor from Middlesex County, Martha B.

McKinney, altered the DNA results and testified that the DNA test did not implicate the other

individual. Am. Compl. at 2. The Amended Complaint further alleges that while incarcerated,

Baker received treatment for prostate cancer. Am. Compl. at 5. This treatment consisted of

multiple shots of Lupron, which the Amended Complaint refers to as “a medical castration drug.”

Am. Compl. at 5.

    II.      LEGAL STANDARD

          The Court previously determined that Plaintiff established his inability to pay for the costs

of his suit and granted his motion to proceed in forma pauperis without prepayment of fees or

costs.

          When allowing a plaintiff to proceed in forma pauperis, a court must review the complaint

and dismiss the action if it (i) is frivolous or malicious, (ii) fails to state a claim upon which relief

may be granted, or (iii) seeks monetary relief against a defendant who is immune. 28 U.S.C. §

1915(e)(2)(B). When considering dismissal under Section 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief can be granted, the Court must apply the same standard of review as that

for dismissing a complaint under Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana,




                                                       3
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 4 of 12 PageID: 370




506 F. App'x 120, 122 (3d Cir. 2012). To state a claim that survives a Rule 12(b)(6) motion to

dismiss, a complaint must contain “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Because Plaintiff is proceeding pro se, the Court construes the pleading liberally and holds the

pleading to a less stringent standard than those filed by attorneys. Haines v. Kerner, 404 U.S. 519,

520 (1972). “The Court need not, however, credit a pro se plaintiff's ‘bald assertions’ or ‘legal

conclusions.’” D'Agostino v. CECOM RDEC, No. 10-4558, 2010 WL 3719623, at *1 (D.N.J.

Sept. 10, 2010).

    III.      ANALYSIS

           A plaintiff may have a cause of action under 42 U.S.C. § 1983 for violations of his

constitutional rights by a state official or employee. The statute provides, in relevant part:

                  Every person who, under color of any statute, ordinance, regulation,
                  custom, or usage, of any State or Territory . . . subjects, or causes to
                  be subjected, any citizen of the United States or other person within
                  the jurisdiction thereof to the deprivation of any rights, privileges,
                  or immunities secured by the Constitution and laws, shall be liable
                  to the party injured in an action at law, suit in equity, or other proper
                  proceeding for redress.

           42 U.S.C. § 1983. To obtain relief under Section 1983, a plaintiff must establish: (1) that

one of his rights secured by the Constitution or laws of the United States was violated; and (2) that

this violation was caused or committed by a person acting under color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1988); Graham v. Connor, 490 U.S. 386, 393–94 (1989) (noting that

Section 1983 does not provide substantive rights; rather, it provides a vehicle for vindicating

violations of other federal rights).




                                                         4
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 5 of 12 PageID: 371




           A. Claims Against the Police Officer Defendants

       Baker alleges that Michael Wittevrongel, Edward Chabek, and Randy Stratton

(collectively, “the Police Officer Defendants”) “falsely arrested and charged him.” Am. Compl.

at 3, 4, 6. The Court therefore construes Baker’s claims against the Police Officer Defendants as

§ 1983 false arrest claims. The Third Circuit previously ruled that Baker’s false arrest claims are

untimely. Baker v. Wittevrongel, 363 F. App'x 146, 150 (3d Cir. 2010). “[A] district court may

sua sponte dismiss a claim as time-barred under 28 U.S.C. § 1915(A)(b)(1) where it is apparent

from the complaint that the applicable limitations period has run.” Hunterson v. DiSabato, 244 F.

App'x 455, 457 (3d Cir. 2007). As the Third Circuit explained, New Jersey's two-year limitations

period on personal injury actions, N.J.S.A. 2A:14–2, applies to civil rights claims under § 1983.

(citing Cito v. Bridgewater Township Police Dep't, 892 F.2d 23, 25 (3d Cir. 10989)). Baker's false

arrest claim accrued when he appeared before a magistrate and was bound over for trial or

arraigned on charges. Baker, 363 F. App'x at 150 (citing Wallace, 549 U.S. at 389–392, 127 S.Ct.

1091). Baker’s imprisonment did not toll the running of the statute of limitations. See Hughes v.

Smith, 264 F. Supp. 767, 769 (D.N.J. 1967), aff'd, 389 F.2d 42 (3d Cir. 1968). Baker’s last trial

took place in 2005, and his claim would have accrued at some point prior to trial, putting any false

arrest claim well outside the limitations period. Baker v. Wittevrongel, No. CIV A 08-CV-301

PGS, 2009 WL 467854, at *2 (D.N.J. Feb. 24, 2009).           Baker has not alleged any facts which

would alter the Third Circuit’s statute of limitations analysis.

       A court has the option to dismiss claims with or without prejudice, the latter of which

provides a plaintiff with opportunity to amend. Dismissal with prejudice is appropriate if an

amendment would be inequitable or futile. See Alston v. Parker, 363 F.3d 229, 235-36 (3d Cir.

2004). Baker’s false arrest claims are barred by the statute of limitations, and the Third Circuit




                                                      5
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 6 of 12 PageID: 372




has already ruled on this issue. Therefore, the Court concludes that any further attempt would be

futile. See Walsh Sec. Inc. v. Cristo Prop. Mgmt., No. 97-3496, 2009 WL 1883988, at *2 (D.N.J.

June 30, 2009) (“An amendment is futile where the statute of limitations has run and the relation-

back doctrine does not apply.”). The Third Circuit’s ruling also means that Baker’s claims are

subject to preclusion. If Baker wanted relief from the Third Circuit’s decision, he needed to either

successfully seek reconsideration or United States Supreme Court review. He did neither.

Accordingly, Baker’s false arrest claims against Wittevrongel, Chabek, and Stratton are dismissed

with prejudice.

       To the extent Baker intended to assert a malicious prosecution claim against the Police

Officer Defendants, a § 1983 malicious prosecution requires that Baker plead that (1) defendants

initiated a criminal proceeding; (2) the criminal proceeding ended in his favor; (3) the proceeding

was initiated without probable cause; (4) the defendants acted maliciously or for a purpose other

than bringing the plaintiff to justice; and (5) he suffered from a “deprivation of liberty consistent

with the concept of seizure as a consequence of a legal proceeding.” See Kossler v. Crisanti, 56.3d

181, 186 (3d Cir. 2009) (quoting Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)).

       As to Stratton and the Somerset prosecution, the Third Circuit previously ruled:

                  Baker’s arrest was based in part on the victim’s independent
                  photographic identification of him, which is sufficient to establish
                  probable cause to initiate criminal proceedings against him. See
                  Wilson v. Russo, 212 F.3d 781, 789 (3d Cir. 2000) (“probable cause
                  to arrest exists when the facts and circumstances within the arresting
                  officer's knowledge are sufficient in themselves to warrant a
                  reasonable person to believe that an offense has been or is being
                  committed by the person arrested”) (citation omitted). Notably, the
                  DNA testing results at issue in this case were conducted in 2005 and
                  the results reported in 2006, well after Baker was arrested and
                  indicted.




                                                        6
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 7 of 12 PageID: 373




Baker v. Wittevrongel, 363 F. App'x 146, 150 (3d Cir. 2010). Baker has not alleged any facts

which alter this analysis. And, again, he has not demonstrated why the claim is also not subject to

preclusion. Baker’s § 1983 malicious prosecution claims, to the extent they are based on the

Somerset prosecution considered by the Third Circuit, are dismissed with prejudice.

       Because the Third Circuit only explicitly addressed the Somerset prosecution in the above

analysis, the Court will not rule on the preclusion effect as to the malicious prosecution claims

against the other Defendants at this time, though the analysis may apply equally to the other

prosecutions and Defendants are free to so assert if they deem it appropriate. However, the Court

dismisses the malicious prosecution claims against Chabek and Wittevrongel for failure to state a

claim. The Amended Complaint alleges that Chabek filed charges based on “false information”

but does not allege that he knew or should have known the information was false. Am. Compl. at

¶ 2. The Amended Complaint alleges that Wittevrongel deprived Baker of his rights but does not

allege facts that state how he did so with adequate specificity. Am. Compl. at ¶ 2. The dismissal

is without prejudice.

           B. Claims Against the Municipality Defendants

       As discussed in the Court’s prior Opinion, it is well established that local government units

cannot be held liable for the constitutional violations of their employees, “unless action pursuant

to official municipal policy of some nature caused a constitutional tort” to be committed by such

employees. Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 691 (1978). To plead

a municipal liability claim, a plaintiff must allege that “a [local] government’s policy or custom .

. . inflict[ed] the injury” in question. Id. at 694. “Policy is made when a decisionmaker

possess[ing] final authority to establish municipal policy with respect to the action issues an

official proclamation, policy, or edict.” Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d




                                                     7
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 8 of 12 PageID: 374




Cir. 1990) (alteration in original) (internal quotation marks omitted). “Custom, on the other hand,

can be proven by showing that a given course of conduct, although not specifically endorsed or

authorized by law, is so well-settled and permanent as virtually to constitute law.” Bielevicz v.

Dubinon, 915 F.2d 845, 850 (3d Cir. 1990).

       The Court previously dismissed the claims against Union Township because Baker did not

allege a policy or custom. Op. at 7. Baker now brings claims against Union County, Greenbrook

Township, Essex County, and Edison Township. Am. Compl. at 2, 6, 14. Baker alleges that “[t]he

municipality of Union fostered a policy, custom and procedure of racially profiling African

American and Hispanic Americans, claiming they committed robberies based on their race,

nationality and ethic [sic] background.” Am. Compl. at 4. He later alleges that Union County

“maintained a policy, custom to change DNA factual evidence identified by the New Jersey State

Police Forensic Union.” Am. Compl. at 8. He further alleges that there was a custom or policy

“to selectively enforce racial profile Plaintiff Baker and withhold from Plaintiff Baker and his legal

teams” the DNA reports. Am. Compl. at 10. He also alleges that Linden Township developed a

policy or custom to racially profile Baker, Black people, and Hispanic people. Am. Compl. at 7.

       Baker cannot cure the deficiencies in the original Complaint simply by using the words

“policy or custom.” His allegations either refer to acts taken solely against him, or assert in wholly

conclusory fashion the existence of a custom or policy. The claims against the municipalities are

therefore dismissed without prejudice.

           C. Claims Against Martha B. McKinney

       Although not explicitly alleged, Baker may be asserting a fabricated evidence claim against

Martha B. McKinney, a Middlesex County Assistant Prosecutor. A claim for fabrication of

evidence can constitute a stand-alone § 1983 claim based on the Fourteenth Amendment's Due




                                                      8
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 9 of 12 PageID: 375




Process Clause. Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir. 2014). To plead a claim for

fabrication of evidence, a plaintiff must demonstrate that there was a “reasonable likelihood that,

without the use of that [fabricated] evidence, the defendant would not have been convicted.” Id.;

see also Black v. Montgomery County, 835 F.3d 358, 371 (3d Cir. 2016) (stating that the evidence

must be “so significant that it could have affected the outcome of the criminal case”). While the

Amended Complaint alleges that McKinney “falsified documents,” it does not set forth sufficient

facts in support and it provides no facts explaining what McKinney did to violate Baker’s rights.

Am. Compl. at 19. Baker also alleges that McKinney “gave false testimony” regarding the results

of the DNA test at trial. Am. Compl. at 2. “The conduct of a trial and presentation of evidence

are undeniably activities intimately associated with the judicial phase of the criminal process, and

therefore a prosecutor enjoys absolute immunity from suit based on those activities.” Simonton v.

Ryland-Tanner, 836 F. App'x 81, 84 (3d Cir. 2020) (internal quotations omitted). In addition, it is

implausible to infer that a prosecutor testified in a case which she was also prosecuting. The Court

therefore dismisses any claims against McKinney without prejudice.

           D. Claims Against the Medical Defendants

       Baker alleges that certain medical staff violated his Eighth Amendment rights. Am.

Compl. at 22. The Eighth Amendment prohibits the infliction “cruel and unusual punishments”

on those convicted of crimes. Rhodes v. Chapman, 452 U.S. 337, 344-46 (1981). This proscription

against cruel and unusual punishment requires prison officials to provide inmates with

constitutionally adequate medical care. Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). In order

to set forth a facially plausible claim, Plaintiff must allege (1) a serious medical need; and (2)

behavior on the part of prison officials that constitutes deliberate indifference to that need. Estelle,

429 U.S. at 106. The second element of the Estelle test requires an inmate to show that prison




                                                       9
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 10 of 12 PageID: 376




 officials acted with deliberate indifference to his serious medical need. “Deliberate indifference”

 is more than mere malpractice or negligence; it is a state of mind equivalent to reckless disregard

 of a known risk of harm. Farmer v. Brennan, 511 U.S. 825, 837-38 (1994).

        The Third Circuit has found deliberate indifference

                where the prison official (1) knows of a prisoner's need for medical
                treatment but intentionally refuses to provide it; (2) delays necessary
                medical treatment based on a non-medical reason; ... (3) prevents a
                prisoner from receiving needed or recommended medical
                treatment;’ and (4) ‘where the prison official persists in a particular
                course of treatment in the face of resultant pain and risk of
                permanent injury.

 McCluskey v. Vincent, 505 F. App'x 199, 202 (2012) (citations omitted).

        It is “well-settled that claims of negligence or medical malpractice, without some more

 culpable state of mind, do not constitute ‘deliberate indifference.’” Id. at 202 (citing Rouse v.

 Plantier, 182 F.3d 192, 197 (3d Cir. 1999)); accord Andrews v. Camden Cty., 95 F. Supp. 2d 217,

 228 (D.N.J. 2000) (“Even if a doctor's judgment concerning the proper course of a prisoner's

 treatment ultimately is shown to be mistaken, at most what would be proved is medical malpractice

 and not an Eighth Amendment violation unless deliberate indifference be shown.”) (citing White

 v. Napoleon, 897 F.2d 103, 110 (3d Cir. 1990)). Moreover, “a prisoner's subjective dissatisfaction

 with his medical care does not in itself indicate deliberate indifference.” Andrews, 95 F. Supp. 2d

 at 228. Similarly, “mere disagreements over medical judgment do not state Eighth Amendment

 claims.” White, 897 F.2d at 110.

        The Amended Complaint alleges that the treatment provided by Jackson-Isom, Dr. Brewin,

 Dr. Waachucu, Senyumba, and Dr. Terris chemically castrated Baker in anticipation of his

 potential release from prison. Am. Compl. at 21. Baker alleges that he was given Lupron as

 treatment for prostate cancer. Am Compl. at 22. Baker has not alleged any facts indicating that




                                                      10
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 11 of 12 PageID: 377




 Lupron was an improper treatment, let alone that the defendants acted with the requisite states of

 mind in administering it. As a result, the Court dismisses the matter as to Jackson-Isom, Dr.

 Brewin, Dr. Waachucu, Senyumba, and Dr. Terris without prejudice.

              E. Claims Against the FBI

           It is not clear whether Baker intends to assert claims against the FBI and/or certain FBI

 Agents. He alleges that the FBI attempted to force Baker to participate in covert operations, but

 that he refused. Am. Compl. at 17-18. Baker does not assert any specific claims, and the

 discussion cuts off abruptly. The Court therefore dismisses any claims against the FBI and/or FBI

 agents, to the extent Baker intended to assert such claims, without prejudice.

    IV.       CONCLUSION AND ORDER

           Therefore, for the foregoing reasons, and for good cause shown,

           IT IS on this th day of May, 2021

           ORDERED that Plaintiff’s Amended Complaint, D.E. 7, is DISMISSED with prejudice

 as to the false arrest claims against Defendants Wittevrongel, Chabek, and Stratton; and it is further

           ORDERED that Plaintiff’s malicious prosecution claims are DISMISSED with

 prejudice as to Stratton and to the extent they were already decided by the Third Circuit; and it is

 further

           ORDERED that Plaintiff’s Amended Complaint, D.E. 7, is otherwise DISMISSED

 without prejudice; and it is further

           ORDERED that Plaintiff’s motion, D.E. 6, is administratively terminated; and it is further

           ORDERED that Plaintiff is afforded thirty (30) days to file a second amended complaint

 that cures the deficiencies as set forth above. Failure to file a second amended complaint within

 this time will result in the dismissal of these claims with prejudice. If Plaintiff files another




                                                      11
Case 2:20-cv-13020-JMV-JSA Document 12 Filed 05/07/21 Page 12 of 12 PageID: 378




 amended complaint, he must include all allegations in a single document. If Plaintiff files

 additional information after filing the second amended complaint, the Court will disregard it; and

 it is further

         ORDERED that the Clerk of the Court is directed to mail a copy of this Opinion and Order

 to Plaintiff.


                                                     ____
                                                       _______
                                                       __   __________________
                                                     ___________________________ ____
                                                     Johnn Michael
                                                           Michael Vazquez, U.S.
                                                                              S..D.
                                                                              S  D.J.
                                                                            U.S.D.J.




                                                    12
